DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Claims 1, 4, 5, 7, 8, 13, 14, 18, 19 are amended; Claims 3, 10 – 12, 17 are cancelled; Claims 24, 25 are added.  Claims 1, 2, 4 – 9, 13 – 16, 18 – 25 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments:
Applicant argues that Shimoda does not disclose two separate timers and further states that the second TA value of Shimoda is derived from the first TA value; the Applicant proposes as a result, the validity statuses of both TA values would be the same because they are both based upon the same single timer.

Examiner’s response:
Examiner respectfully disagrees with this argument as the cited portions of Shimoda, which include the fourth embodiment of Shimoda beginning at ¶ [0943], make no mention of a validity timer; in fact, as acknowledged by the Applicant, the Final Office Action (FOA) clearly states in page 5 that Shimoda is silent as to validity timers and provides Stern-Berkowitz to show that a UE comprising one or more separate timers, each timer for a separate timing advance group, would have been obvious to a person of ordinary skill in the art before the effective filing date.


Applicant’s arguments:
Applicant argues that Stern-Berkowitz does not disclose two separate timers for any single cell and further states that there are no serving cells in Stern-Berkowitz that have more than one TA value and timer. Stern-Berkowitz actually teaches just the opposite that a given serving cell has only one TA value.

Examiner’s response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.  
Examiner reiterates that Shimoda was provided to show a single base stations with multiple TRP’s that receive uplink signals transmitted by a UE using a timing advance set, however Shimoda does not disclose timing alignment timers.  Stern-Berkowitz was not provided to show a single UE capable of holding one or more separate timers for one or more separate timing advance groups would have been obvious to a person of ordinary skill in the art before the effective filing date.


Applicant’s arguments:
Applicant argues that Zhang does not disclose HARQ buffer flushing/non-flushing feature and further states that Zhang [0439] – [0431] never mention flushing all HARQ buffers associated with the serving cell if all of the multiple TA values are invalid.

Examiner’s response:
Examiner respectfully disagrees with this argument as Zhang discloses in [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, the UE detects whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired, in addition, the rejected claims did not require flushing all HARQ buffers as currently amended.  In light of the amendments to the claims, a new ground of rejection is presented in view of Jang et al. (see the Office Action for details). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 9, 13 – 16, 18 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20120257570 A1) in view of Zhang et al. (US 20170195998 A1).

Regarding claim 1, Jang et al. discloses a method (Jang et al., FIG. 6) of operating a user equipment (UE) (Jang et al., FIG. 6, UE 601), comprising: 
maintaining multiple timing advance (TA) values for a serving cell (Jang et al., [0052] the UE operating with aggregated carriers should synchronize multiple uplink transmission timings, in relation to [0058] the eNB configures the PTAG TAT on the plural carriers and set one or more STAG TATs to different values), 
the serving cell comprising a single base station (Jang et al., FIG. 6, eNB 609) with multiple transmitter/reception points (TRPs) (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1), 
wherein the multiple TA values include a first TA value associated with a first TRP of the multiple TRPs (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] if the PCell and the SCell A have similar uplink timings, they may be categorized into group 1) and a second TA value associated with a second TRP of the multiple TRPs (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] the SCell B and SCell C are categorized into group 2) and 
wherein validity of the first TA value is determined by status of a first timer associated with the first TA value (Jang et al., [0048] the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT, in relation to [0054] upon receipt of the TA information, the UE starts a TAT for the group 1 for verifying the validity of the TA information) and validity of the second TA value is determined by status of a second timer associated with the second TA value (Jang et al., [0048] If the TA information is received, the UE starts a time alignment timer/timeAlignmentTimer/TAT) for verifying the validity of the TA, in relation to [0055] the TAT of the group including no PCell [group 2] is referred to as STAG TAT); 
flushing all Hybrid Automatic Repeat Request (HARQ) buffers associated with the serving cell if all of the multiple TA values are invalid (Jang et al., [0099] if the [expired] TAT is the PTAG TAT, the UE maintains delivery of the HARQ ACK/NACK information to the physical layer until all of the TATs expire and, when all of the TATs expire, the UE delivers the PUCCH/SRS release indication to the RRC); and 
refraining from flushing at least one HARQ buffer associated with the serving cell (Jang et al., [0098] whether the [expired] TAT is PTAG TAT or STAG TAT, the UE suspends uplink data transmission through the cell belonging to the corresponding TAG and maintains delivery of the HARQ ACK/NACK information as long as at least one TAT is running).
Jang et al. does not expressly disclose the refraining is if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses the refraining is if the first TA value is invalid and the second TA is valid (Zhang et al., [0442] after user equipment detects that a TAT has expired, if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell and does not send an SRS or a HARQ ACK/NACK on the beam 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the refraining is if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the Jang et al. in order to maintains a HARQ buffer that correspond to the valid TA value (Zhang et al., [0442]).

Regarding claim 2, Jang et al. – Zhang et al. disclose the first TA value is used for a first uplink transmission via a first beam to the first TRP and the second TA value is used for a second uplink transmission via a second beam to the second TRP (Zhang et al., [0438] the TA set includes a TA set identifier, beam index information of each beam in the group, and a cell identifier and a time alignment timer TAT that correspond to each beam in the group, and the beam includes at least one of the initial beam or the alternative beam).  The motivation is the same as in claim 1.

Regarding claim 4, Jang et al. discloses a method (Jang et al., FIG. 6) of operating a user equipment (UE) (Jang et al., FIG. 6, UE 601), comprising: 
maintaining multiple timing advance (TA) values for a serving cell (Jang et al., [0052] the UE operating with aggregated carriers should synchronize multiple uplink transmission timings, in relation to [0058] the eNB configures the PTAG TAT on the plural carriers and set one or more STAG TATs to different values), the serving cell comprising a single base station (Jang et al., FIG. 6, eNB 609) with multiple transmitter/reception points (TRPs) (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1), 
wherein the multiple TA values include a first TA value associated with a first TRP of the multiple TRPs (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] if the PCell and the SCell A have similar uplink timings, they may be categorized into group 1) and a second TA value associated with a second TRP of the multiple TRPs (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] the SCell B and SCell C are categorized into group 2) and 
wherein validity of the first TA value is determined by status of a first timer associated with the first TA value (Jang et al., [0048] the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT, in relation to [0054] upon receipt of the TA information, the UE starts a TAT for the group 1 for verifying the validity of the TA information) and validity of the second TA value is determined by status of a second timer associated with the second TA value (Jang et al., [0048] If the TA information is received, the UE starts a time alignment timer/timeAlignmentTimer/TAT) for verifying the validity of the TA, in relation to [0055] the TAT of the group including no PCell [group 2] is referred to as STAG TAT); 
clearing or releasing all periodic resources, all configured downlink assignments, all configured uplink grants, and/or all configurations for uplink (UL) control signaling configured for the serving cell if all of the multiple TA values are invalid (Jang et al., [0082] the UE suspends delivery of the HARQ ACK/NACK information to the PHY layer when all the TATs including PTAG TAT have expired in relation to [0089] the UE delivers the PUCCH/SRS release indication to the RRC layer when all of the TATs including the TATs of PTAG expire);and 
refraining from clearing or releasing second periodic resources, a second configured downlink assignment, a second configured uplink grant (Jang et al., [0083] the UE suspends delivery of the HARQ ACK/NACK information to the PHY layer when the PTAG TAT has expired and there is uplink data allocation information at the corresponding TTI, because the HARQ ACK/NACK may be transmitted in the uplink data region of the SCell belonging to the STAG when the resource is located in the uplink data region), and/or a second configuration for UL control signaling associated with the second TRP (Jang et al., [0084] the UE suspends PUCCH transmission; suspends SRS transmission through the cells of the TAG to which the PCell belongs with the exception of the SRS transmission through the SCell not belonging to the corresponding TAG).
Jang et al. does not expressly disclose the refraining is if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses the refraining is if the first TA value is invalid and the second TA is valid (Zhang et al., [0442] after user equipment detects that a TAT has expired, if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell and does not send an SRS or a HARQ ACK/NACK on the beam 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the refraining is if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the Jang et al. in order to maintains resources that correspond to the valid TA value (Zhang et al., [0442]).

Regarding claim 5, Jang et al. – Zhang et al. disclose clearing first periodic resources, a first configured downlink assignment, a first configured uplink grant, and/or a first configuration for UL control signaling associated with the first TRP if the first TA value is invalid and the second TA value is valid (Jang et al., [0098] regardless of whether the TAT is PTAG TAT or STAG TAT, the UE suspends uplink data transmission through the cell belonging to the corresponding TAG, maintains delivery of the HARQ ACK/NACK information as long as at least one TAT is running, and, when all of the TATs expire, delivers the PUCCH/SRS resource release indication to the RRC layer).

Regarding claim 6, Jang et al. – Zhang et al. disclose one of the multiple TA values is invalid if a timer associated with the TA value expires (Jang et al., [0048] the TAT is a timer for verifying the validity of the TA, the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT).

Regarding claim 7, Jang et al. – Zhang et al. disclose receiving the first configuration for UL control signaling and the second configuration for UL control signaling from the single base station (Jang et al., [0047] the eNB may transmit the TA information in the Timing Advance Commence MAC Control Element (TAC MAC CE).

Regarding claim 8, Jang et al. – Zhang et al. disclose the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Jang et al., [0113] the UE controller determines transmission of at least one of a Hybrid Automatic Repeat Request Acknowledgement/Negative-acknowledgement (HARQ ACK/NACK) message, physical uplink control channel, and a sounding reference signal according to an operation or expiration of the first or second TAT).

Regarding claim 9, Jang et al. – Zhang et al. disclose the first TA value is used for a first uplink transmission via a first beam to the first TRP and the second TA value is used for a second uplink transmission via a second beam to the second TRP (Zhang et al., [0438] the TA set includes a TA set identifier, beam index information of each beam in the group, and a cell identifier and a time alignment timer TAT that correspond to each beam in the group, and the beam includes at least one of the initial beam or the alternative beam).  The motivation is the same as in claim 4.

Regarding claim 13, Jang et al. – Zhang et al. disclose one of the multiple TA values is invalid if a timer associated with the TA value expires (Jang et al., [0048] the TAT is a timer for verifying the validity of the TA, the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT).

Regarding claim 14, Jang et al. discloses a communication device (Jang et al., FIG. 6, UE 601) comprising: a control circuit (Jang et al., FIG. 11); a processor installed in the control circuit (Jang et al., FIG. 11, controller 1109); and a memory installed in the control circuit and coupled to the processor (Jang et al., FIG. 11, higher layer device 1105); 
wherein the processor is configured to execute a program code stored in the memory to perform the steps of: maintaining multiple timing advance (TA) values for a serving cell (Jang et al., [0052] the UE operating with aggregated carriers should synchronize multiple uplink transmission timings, in relation to [0058] the eNB configures the PTAG TAT on the plural carriers and set one or more STAG TATs to different values), the serving cell comprising a single base station (Jang et al., FIG. 6, eNB 609) with multiple transmitter/reception points (TRPs) (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1), 
wherein the multiple TA values include a first TA value  (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] if the PCell and the SCell A have similar uplink timings, they may be categorized into group 1) and a second TA value (Jang et al., [0053] the eNB categorizes the carriers having uplink timings identical or similar among each other into groups to facilitate management, referred to as Timing Advance Group (TAG), in relation to [0054] the SCell B and SCell C are categorized into group 2) and 
wherein validity of the first TA value is determined by status of a first timer associated with the first TA value (Jang et al., [0048] the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT, in relation to [0054] upon receipt of the TA information, the UE starts a TAT for the group 1 for verifying the validity of the TA information) and validity of the second TA value is determined by status of a second timer associated with the second TA value (Jang et al., [0048] If the TA information is received, the UE starts a time alignment timer/timeAlignmentTimer/TAT) for verifying the validity of the TA, in relation to [0055] the TAT of the group including no PCell [group 2] is referred to as STAG TAT); 
clearing or releasing all periodic resources, all configured downlink assignments, all configured uplink grants, and/or all configurations for uplink (UL) control signaling configured for the serving cell if all of the multiple TA values are invalid (Jang et al., [0082] the UE suspends delivery of the HARQ ACK/NACK information to the PHY layer when all the TATs including PTAG TAT have expired in relation to [0089] the UE delivers the PUCCH/SRS release indication to the RRC layer when all of the TATs including the TATs of PTAG expire); and 
refraining from clearing or releasing second periodic resources, a second configured downlink assignment, a second configured uplink grant (Jang et al., [0083] the UE suspends delivery of the HARQ ACK/NACK information to the PHY layer when the PTAG TAT has expired and there is uplink data allocation information at the corresponding TTI, because the HARQ ACK/NACK may be transmitted in the uplink data region of the SCell belonging to the STAG when the resource is located in the uplink data region), and/or a second configuration for UL control signaling associated with the second TRP (Jang et al., [0084] the UE suspends PUCCH transmission; suspends SRS transmission through the cells of the TAG to which the PCell belongs with the exception of the SRS transmission through the SCell not belonging to the corresponding TAG).
Jang et al. does not expressly disclose the refraining is if the first TA value is invalid and the second TA is valid.
Zhang et al., for example, from an analogous field of endeavor (Zhang et al., [0439] when the time alignment timer (TAT) in the TA set received by the receiving module has expired, detect whether the cell identifier in the TA set corresponds to beam index information in another TA set and whether a TAT in the another TA set has not expired) discloses the refraining is if the first TA value is invalid and the second TA is valid (Zhang et al., [0442] after user equipment detects that a TAT has expired, if it is detected that a beam 3 associated with the cell 1 is further in a TA set 2 and a TAT in the TA set 2 has not expired, the user equipment maintains a HARQ buffer area and an SRS resource that correspond to the cell and does not send an SRS or a HARQ ACK/NACK on the beam 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the refraining is if the first TA value is invalid and the second TA is valid as taught by Zhang et al. with the Jang et al. in order to maintains resources that correspond to the valid TA value (Zhang et al., [0442]).

Regarding claim 15, Jang et al. – Zhang et al. disclose the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Jang et al., [0113] the UE controller determines transmission of at least one of a Hybrid Automatic Repeat Request Acknowledgement/Negative-acknowledgement (HARQ ACK/NACK) message, physical uplink control channel, and a sounding reference signal according to an operation or expiration of the first or second TAT).

Regarding claim 16, Jang et al. – Zhang et al. disclose the first TA value is used for a first uplink transmission via a first beam to the first TRP and the second TA value is used for a second uplink transmission via a second beam to the second TRP (Zhang et al., [0438] the TA set includes a TA set identifier, beam index information of each beam in the group, and a cell identifier and a time alignment timer TAT that correspond to each beam in the group, and the beam includes at least one of the initial beam or the alternative beam).  The motivation is the same as in claim 14.

Regarding claim 18, Jang et al. – Zhang et al. disclose receiving the first configuration for UL control signaling and the second configuration for UL control signaling from the single base station (Jang et al., [0047] the eNB may transmit the TA information in the Timing Advance Commence MAC Control Element (TAC MAC CE).

Regarding claim 19, Jang et al. – Zhang et al. disclose clearing first periodic resources, a first configured downlink assignment, a first configured uplink grant, and/or a first configuration for UL control signaling associated with the first TRP if the first TA value is invalid and the second TA value is valid (Jang et al., [0084] the UE suspends PUCCH transmission; suspends SRS transmission through the cells of the TAG to which the PCell belongs with the exception of the SRS transmission through the SCell not belonging to the corresponding TAG).

Regarding claim 20, Jang et al. – Zhang et al. disclose one of the multiple TA values is invalid if a timer associated with the TA value expires (Jang et al., [0048] the TAT is a timer for verifying the validity of the TA, the TA is valid before the expiration of the TAT, and the validity of the TA is not guaranteed after the expiration of the TAT).

Regarding claim 21, Jang et al. – Zhang et al. disclose the UE communicates with the serving cell via the multiple TRPs of the serving cell (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1).

Regarding claim 22, Jang et al. – Zhang et al. disclose the UE communicates with the serving cell via the multiple TRPs of the serving cell (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1).

Regarding claim 23, Jang et al. – Zhang et al. disclose the communication device communicates with the serving cell via the multiple TRPs of the serving cell (Jang et al., [0045] the Remote Radio Heads (RRHs) operating on frequency band F2 are around the macro eNB using frequency band F1).

Regarding claim 24, Jang et al. – Zhang et al. disclose an association between a TA value and a TRP or a beam is established based on information provided by a network node  (Jang et al., [0047] the eNB may transmit the TA information in the Timing Advance Commence MAC Control Element (TAC MAC CE).

Regarding claim 25, Jang et al. – Zhang et al. disclose an association between a TA value and a TRP or a beam is established based on information provided by a network node  (Jang et al., [0047] the eNB may transmit the TA information in the Timing Advance Commence MAC Control Element (TAC MAC CE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Futaki (US 20200045684 A1) is cited to show an NR NB that may use a plurality of Transmission and Reception Points (TRPs), where a TRP is a physical location for transmission and reception of radio signals and TRPs may be arranged in a centralized manner or in a distributed manner, where each TRP may form multiple beams, the TRP may also be referred to as a remote radio head (RRH), which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416